Citation Nr: 0426374	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  00-09 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected left ear hearing loss.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

Appellant had active military service from December 1982 to 
July 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Nashville, 
Tennessee, Regional Office (RO) that denied service 
connection for hypertension and granted service connection 
for a left ear disability and assigned a zero percent 
disability rating.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated procedural history and the legal 
distinction in Fenderson, the Board has reframed the 
disability rating appellate issue as entitlement to an 
initial compensable rating for left ear hearing loss.  

Pursuant to the appellant's request, in November 2003, a 
Travel Board hearing at the RO was held before the 
undersigned who is a Veterans Law Judge who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 2002).  A transcript of the 
hearing is of record.  

Issues that had been part of the current appeal, entitlement 
to service connection for hearing loss right ear was 
withdrawn by the appellant and entitlement to service 
connection for tinnitus was granted by the RO; therefore 
these issues are no longer on appeal.  

The Board's decision on the claim for entitlement to an 
initial compensable evaluation for left ear hearing loss is 
set forth below.  The issue of entitlement to service 
connection for hypertension is addressed in the REMAND 
portion of the document below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
decide the increased rating issue has been accomplished by 
the RO.  

2.  At the time of the service connection grant, appellant 
had a Level I hearing loss in the left ear.  There is no 
hearing disability in the right ear and service connection is 
not currently assigned for defective hearing in the right 
ear.

3.  Appellant currently has a Level I hearing loss in the 
left ear.  The right ear is considered normal for rating 
purposes.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.385, 4.7, 4.85, 4.86, Tables VI, 
VII, Diagnostic Code 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.  

As will be discussed below, the VCAA provisions have been 
considered and complied with as to the issue decided herein.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the present case a service connection application was 
received in July 1999.  Thereafter, in a rating decision 
dated in February 2000, the issue of entitlement to service 
connection for left ear hearing loss was granted with a zero 
percent disability rating. 

The AOJ, in correspondence dated March 2001 and May 2003, 
provided notice to the claimant regarding what information 
and evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  

As noted, because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for appellants 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2001 and 
May 2003 was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Thus, while not specifically told to submit all 
evidence he might have, it appears he has done so.  Further, 
the February 2003 supplemental statement of the case also 
shows that the appellant was informed of the evidence 
considered, the law and regulations pertinent to his appeal, 
and what action VA has taken on his claim.  Thus, the 
appellant in this case has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Finally, in hearing loss cases ratings are determined by 
application of the facts to the schedular criteria.  Thus 
further development would not produce a different result, 
unless showing radically different hearing loss findings than 
are cited herein.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

II.  Factual Background

The appellant's service medical records show that his ears 
were clinically evaluated as being normal.  On separation 
examination of May 1989, the appellant's left ear was 
evaluated as 25, 30, 20, 35, 30 and 30 decibels at 1000, 
2000, 3000, 4000, 6000, and 500 Hertz, respectively.  

A June 1999 private medical report indicated that the 
appellant reported a history of hearing loss in the left ear 
when he left the United States Army many years ago, with some 
mild high frequency hearing loss.  He reported that his 
hearing loss had become worse.  The assessment was hearing 
loss with tinnitus, with bothersome tinnitus primarily at 
night.  

A private audiology evaluation dated July 1999 reported that 
the appellant complained of high frequency hearing loss over 
the past several years, with the left ears being worse than 
the right.  He reported no dizziness or otalgia.  He also 
reported a history of significant noise exposure from guns.  
His audiometric test results revealed a moderately severe 
hearing loss at the left ear.  Speech reception thresholds 
were obtained at 10 decibels at the left and were consistent 
with good low frequency hearing.  Speech discrimination 
scores were excellent; 96 percent at the left.  The 
performance intensity function was negative retrocochlear 
pathology.  Tympanometry revealed normal (Type A) tracings, 
bilaterally.  Otoscopy was unremarkable.  Acoustic reflexes 
were present at reduced sensation levels, which was 
consistent with cochlear hearing loss.  

A private medical report of September 1999, reported that the 
appellant was a former federal agent and he was now working 
for the Social Security Administration.  He reported that he 
had noise exposure from firing weapons as an agent, 
occasionally without sound protection.  He reported 
significant ringing-type tinnitus at his left ear along with 
occasional dizziness.  The report showed that audiometric 
results from July 1999 indicated normal hearing from 250 to 
2000 Hertz and a moderate to severe hearing loss in the left 
ear.  Tympanometry revealed normal (Type A) tracings 
bilaterally.  The examination at this private facility 
revealed word recognition scores in sound field with +5 
signal to noise ration (55 decibels speech and 50 decibels 
noise) to be 48 percent, indicating significant difficulty 
perceiving speech in the presence of background noise.  Pure 
tone air conduction threshold was obtained at 5 decibels at 
1500 Hertz to assist in describing the slope of the hearing 
loss in the left ear.  It was recommended that the appellant 
consider the use of a completely-in-the-canal digital hearing 
aid to address the tinnitus and his hearing loss at the left.  

On VA audiology examination of January 2000, the appellant 
reported tinnitus in the left ear and bilateral hearing loss, 
worse in the left ear.  He reported difficulty hearing in 
group situations and indicated that he had difficulty 
localizing the direction of sound source.  He reported onset 
of hearing loss during military service and indicated that he 
was told upon his discharge from the United States Army in 
1989, that he had hearing loss in the left ear.  Otologic and 
familial histories of hearing loss were negative.  He 
reported a history of military noise exposure including 
exposure to small arms fire on the firing range.  He also 
reported that on one occasion he forgot to wear hearing 
protection while firing an M16 and reported that at that time 
the tinnitus in the left ear became severe.  He reported no 
substantial history of civilian or recreational noise 
exposure.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
25
LEFT
0
0
15
30
50

The average pure tone threshold in the left ear was 23.75.  
Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  Pure audiometry test results 
indicated hearing within normal limits through 2000 Hertz 
with a mild sloping to moderate high frequency sensorineural 
hearing loss.  Word recognition scores were good, 
bilaterally.  Tympanometry findings were consistent with 
normal middle ear function, bilaterally.  Ipsilateral and 
contralateral acoustic reflex thresholds were present, 
bilaterally.  The diagnosis was hearing within normal limits 
through 2000 Hertz with a mild sloping to moderate 
sensorineural hearing loss in the left ear.  The examiner 
opined that in view of the unilateral tinnitus and hearing 
loss in the left ear, auditory brain stem response audiometry 
was recommended to rule out retrocochlear involvement in the 
left ear.  The appellant was not currently eligible for VA-
issued hearing aids.  

An April 2000 VA report indicated that the appellant was 
issued monaural hearing aids and that he was a new user.  

On VA audiology examination of April 2003, the appellant 
reported that his hearing changed since his last examination.  
On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
15
25
LEFT
0
5
25
45
60

The average pure tone threshold in the left ear was 34.  
Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  Pure tone threshold audiometry 
indicated hearing within normal limits through 1000 Hertz 
with moderate to severe high frequency sensorineural hearing 
loss in the left ear.  Speech recognition thresholds were in 
good agreement with the pure tone averages.  Middle ear 
emittance testing indicated normal middle ear pressure and 
admittance, bilaterally.  Acoustic reflexes were intact, 
bilaterally.  Pure tone Stenger testing of 3000 Hertz and 
4000 Hertz were negative.  The impression was mild 
sensorineural hearing loss in the left ear.  

At a hearing dated November 2003, the appellant reported that 
his hearing had gotten worse since the last examination.  He 
reported that his wife and kids complained about his hearing, 
because they would be speaking to him and he would hear them 
talking, but would not understand that they were directing a 
conversation to him because it "kind of got jumbled."  He 
reported that he started using a hearing aid in either 2000 
or 2001.  With regards to his hearing affecting his 
employment, he reported that when he worked at Johnson City, 
he was given a special headset, which helped him tune out 
tones a little better.  He reported that his current 
employment did not have those arrangements.  He also reported 
that his hearing had caused him to be a grade lower in his 
employment.  


III. Legal Criteria and Analysis

Disability evaluations are determined by comparing a 
appellant's present symptomatology with the criteria set 
forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
appellant.  38 C.F.R. § 4.3 (2003).

The appellant's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the issue in 
this case involves a rating assigned in connection with a 
grant of service connection, the Board will follow the 
guidance of the Fenderson case in adjudicating the claim.

Evaluation for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a) (2003).  As a threshold 
matter, the Board notes that the audiograms by the private 
medical examiners did not specify whether they followed these 
criteria in the conduct of the appellant's examinations.  
Accordingly, the examinations are not clearly valid for 
rating purposes, and the Board will rate the disability based 
upon the VA medical examinations of record.  Those tests do, 
however, essentially confirm the VA findings of some hearing 
loss in the left ear and essentially normal hearing in the 
right ear.

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  The Puretone Threshold 
Average is charted, in conjunction with the Speech 
Discrimination Percentage for that ear, in Table VI of 38 
C.F.R. § 4.85 (2003).  This results in a score, expressed as 
a Roman numeral, for each ear.  The Roman numeral scores for 
both ears are than charted in Table VII of 38 C.F.R. § 4.85 
(2003), and the intersection of the scores provides the 
percentage of disability.  

There are two provisions for evaluating appellants with 
exceptional patterns of hearing impairment that cannot always 
be accurately assessed under the standards of 38 C.F.R. § 
4.85 (2003) as discussed above.  If the Puretone Threshold at 
each of the four frequencies is 55 decibels or more, the 
Roman numeral score may be obtained from either Table VI or 
Table VIA, whichever results in a higher score.  38 C.F.R. § 
4.86(a) (2003).   If the Puretone Threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral score is obtained from either Table VI or 
Table VIA, whichever results in a higher score, and is then 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2003).   These criteria are not met by any of the 
medical examinations in the file, so the disability rating is 
determined by applying the criteria of 38 C.F.R. § 4.85 
(2003).  

The Board has applied the determinations of the January 2000 
VA medical examination to the schedular criteria as detailed 
in 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 
(2003).  The result is a noncompensable rating based on Level 
I hearing loss in the right ear and Level I hearing loss in 
the left ear.  Additionally, the Board has accordingly 
applied the determinations of the April 2003 VA medical 
examination, the most recent medical examination of record, 
to the schedular criteria of 38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100 (2003).  The result, again, is a 
noncompensable rating based on Level I hearing loss in the 
right ear and Level I hearing loss in the left ear.  The 
Board accordingly finds that appellant is not entitled to an 
increased disability rating for left ear hearing loss.  The 
right ear is considered normal for rating purposes.

VA must consider potential applications of other diagnostic 
codes, whether or not raised by a claimant.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 583 (1991).  In this case, the 
claimed disability is a straightforward hearing loss and 
there is no other diagnostic code that would be more 
appropriate for rating purposes.  

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
While he suspected that he had taken a lower grade this was 
not confirmed by evidence on file.  While he has difficulty 
hearing out of one ear the other is essentially normal.  It 
is not shown that there is such interference as to render the 
regular schedular provisions impractical.

As the evidence preponderates against appellant's claim, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


ORDER

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.  


REMAND

The appellant's service medical records indicate that a 
November 1988 report showed that the appellant complained of 
chest pain for two days.  He was given a five-day blood 
pressure check.  A radiographic examination of March 1989 
reported that his heart and lungs were within normal limits.  
The bony structures and soft tissues were also normal.  The 
conclusion was normal study. 

A May 2000 private medical report indicated that the 
appellant had intermittently elevated high blood pressure and 
that he had a single episode of high blood pressure in the 
United States Army.  His blood pressure was 140/90 and his 
heart rate was 80.  His weight was 225, but he was still 
minimally overweight.  The assessment was borderline 
hypertension.  His electrocardiogram (EKG) was normal.  

An August 2000 private medical report diagnosed the appellant 
with hypertension.  He was started on Ziac 2.5 milligrams 
daily.  

Appellant alleges at the November 2003 hearing, in essence, 
that he typically had chest pains.  He reported that it 
happened twice, once at Fort McClellan, Alabama, when he was 
going through a leadership school, and they put them under a 
lot of stress.  He also reported that the more severe problem 
occurred at Fort Benning, Georgia, when he had real bad chest 
pains and thought it was a heart attack.  He reported that he 
went down to the clinic and he was told to that he had to go 
through a blood reading twice a day.  He also reported chest 
pains and dizziness during the early years after he got out 
of service, with the dizziness being consistent.  He reported 
that he was treated shortly after service by his family 
physician, Dr. L., however, he was not sure if the records 
were obtained.  

Based on the evidence of record, while there is a record from 
Fort Benning, Georgia, showing that the appellant complained 
of chest pain, it is unclear whether the RO attempted to get 
any service records from Fort McClellan, Alabama; therefore, 
the RO should specifically attempt to obtain them.  

Finally, pursuant to the VCAA a VA examination and opinion 
will be requested.  See 38 U.S.C.A. § 5107.

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should request appellant to 
provide any relevant VA or non-VA 
clinical records (not already of 
record) that he may have in his 
possession, as well as the complete 
names and addresses of any physicians 
or medical facilities, which have 
provided him relevant treatment.  All 
available, clinical records (as 
distinguished from physicians' 
statements based upon recollections of 
previous treatment) of such treatment 
should be obtained from the specified 
health care providers.  Appellant 
should also submit any additional 
service medical records, if any, that 
he may have in his possession for 
association with the claims folder.  
The appellant should be requested to 
sign and submit appropriate consent 
forms to release any private medical 
reports to the VA.  Any records 
obtained should be associated with the 
claims folder.  He is hereby informed 
to submit any and all materials that 
he may have in his possession relative 
to this claim.  38 C.F.R. § 3.159.

2.	The RO should specifically attempt to 
obtain any available service medical 
records from Fort McClellan, Alabama.  
Such an attempt should include 
contacting the appropriate VA records 
retirement section for such records.  
Any records obtained should be 
associated with the claims folder.  In 
the event that records are 
unavailable, this should be noted in 
writing in the claims folder, and if 
feasible, the reason for their 
unavailability should be provided.  

3.	Thereafter, the RO should arrange for 
an appropriate VA examination, to 
determine the nature and etiology of 
any hypertension.  All indicated tests 
should be accomplished and all 
clinical findings should be reported 
in detail.  The claims folder should 
be provided to the examiner for review 
prior to the examination.  After 
examining the veteran and reviewing 
the claims folder, the examiner should 
enter an opinion as to the following:  
(a) Is there clinical evidence of 
essential hypertension?  (b) If so, 
when is the most likely onset of 
essential hypertension?  (c) What is 
the significance of the chest pain and 
blood pressure readings recorded in 
service-specifically are they early 
indicia of hypertension currently 
manifested?

The examination report should contain 
an adequate history, as well as 
clinical findings upon which the 
diagnosis is based, and provide an 
adequate rationale for medical 
conclusions rendered.  If these 
matters cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon by the 
examiner in the report. 

4.	The RO should review any additional 
evidence and readjudicate the 
appellate issue, under all appropriate 
statutory and regulatory provisions 
and legal theories.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



